Exhibit 10.3

 

SECOND AMENDMENT TO TERM LOAN AGREEMENT

 

THIS SECOND AMENDMENT TO TERM LOAN AGREEMENT (this “Amendment”) dated as of
July 9, 2014, by and among GOVERNMENT PROPERTIES INCOME TRUST, a real estate
investment trust organized under the laws of the State of Maryland (the
“Borrower”), each of the Lenders party hereto, and WELLS FARGO BANK, NATIONAL
ASSOCIATION, as Administrative Agent (together with its successors and assigns,
the “Administrative Agent”).

 

WHEREAS, the Borrower, the Lenders, the Administrative Agent and certain other
parties have entered into that certain Term Loan Agreement dated as of
January 12, 2012 (as amended as in effect immediately prior to the effectiveness
of this Amendment, the “Term Loan Agreement”); and

 

WHEREAS, the Borrower, the Lenders party hereto and the Administrative Agent
desire to amend certain provisions of the Term Loan Agreement on the terms and
conditions contained herein.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, the parties hereto
hereby agree as follows:

 

Section 1.  Specific Amendments to Term Loan Agreement.  The parties hereto
agree that the Term Loan Agreement is amended as follows:

 

(a)           The Term Loan Agreement is amended by adding the following
definitions to Section 1.1. thereof in the appropriate alphabetical order:

 

“Second Amendment Effective Date” means the date on which that certain Second
Amendment to Term Loan Agreement dated as of July 9, 2014 by and among the
Borrower, the Lenders party thereto and the Administrative Agent becomes
effective in accordance with its terms.

 

“SIR” means Select Income REIT, a real estate investment trust organized under
the laws of the State of Maryland.

 

“SIR Bridge Loan Agreement” shall mean that certain Bridge Loan Agreement dated
as of July 9, 2014 by and among the Borrower, the financial institutions from
time to time party thereto as “Lenders”, Wells Fargo, as Administrative Agent,
and the other parties thereto.

 

“SIR Investment Period End Date” shall mean the earlier of (a) the date on which
all Indebtedness owing by the Borrower under the SIR Bridge Loan Agreement has
been paid in full and the SIR Bridge Loan Agreement has terminated in accordance
with its terms and (b) July 9, 2015.

 

(b)           The Term Loan Agreement is amended by restating the definitions of
the following terms set forth in Section 1.1. thereof in their entirety as
follows:

 

“Capitalization Rate” means 7.25%.

 

--------------------------------------------------------------------------------


 

“EBITDA” means, with respect to a Person for a given period and without
duplication, the sum of (a) net income (or loss) of such Person for such period
determined on a consolidated basis exclusive  of the following (but only to the
extent included in the determination of such net income (loss) for such period):
(i) depreciation and amortization; (ii) interest expense; (iii) income tax
expense; (iv) extraordinary or nonrecurring items, including without limitation,
gains and losses from the sale of operating Properties (but not from the sale of
Properties developed for the purpose of sale); and (v) in the case of Borrower
and its Subsidiaries, equity in the earnings (or loss) of Unconsolidated
Affiliates and SIR (but only in the case of SIR, if SIR would be an
Unconsolidated Affiliate but for the last sentence of the definition of that
term); plus (b) in the case of the Borrower and its Subsidiaries cash dividends
(other than extraordinary cash dividends or distributions) received by the
Borrower or its Subsidiaries from SIR during such period; plus (c) such Person’s
Ownership Share of EBITDA of its Unconsolidated Affiliates.  Straight line rent
leveling adjustments required under GAAP and amortization of intangibles
pursuant to FASB ASC 805 shall be disregarded in the determination of EBITDA (to
the extent such adjustments would otherwise have been included in the
determination of EBITDA).  For purposes of this definition, nonrecurring items
shall be deemed to include (x) gains and losses on early extinguishment of
Indebtedness, (y) non-cash severance and other non-cash restructuring charges
and (z) transaction costs of acquisitions not permitted to be capitalized
pursuant to GAAP.

 

“Funds From Operations” means, for any period, net income available for common
shareholders of the Borrower for such period determined on a consolidated basis,
exclusive of the following (to the extent included in the determination of such
net income): (a) depreciation and amortization; (b) gains and losses from
extraordinary or non-recurring items; (c) gains and losses on sales of real
estate; (d) gains and losses on investments in marketable securities;
(e) provisions/benefits for income taxes for such period; and (f) Funds From
Operations attributable to any Investment held, directly or indirectly, by the
Borrower in SIR; provided, however, cash dividends in respect of such
Investments in SIR that have been actually received by the Borrower or any
Subsidiary during such period, shall not be excluded from Funds From Operations
by virtue of this clause (f).

 

“Total Asset Value” means the sum of the following (without duplication) of the
Borrower and its Subsidiaries for the fiscal quarter most recently ended:
(a)(i) Property EBITDA determined on a consolidated basis for such fiscal
quarter and which is attributable to the Properties of the Borrower and its
Subsidiaries (excluding Property EBITDA attributable to Properties either
acquired or disposed of during such fiscal quarter) times (ii) 4 and divided by
(iii) the Capitalization Rate; (b) the purchase price paid for any Property
acquired during such fiscal quarter (less any amounts paid as a purchase price
adjustment, held in escrow, retained as a contingency reserve, or other similar
arrangements and prior to allocations of property purchase prices pursuant to
Statement of Financial Accounting Standards number 141 and the like); (c) the
value of the Borrower’s equity Investments in SIR as of the end of such fiscal
quarter, such value determined at the lower of cost or Fair Market Value;
(d) all Marketable Securities, cash and cash equivalents; (e) accounts
receivable that are not (i) owing in excess of 90 days (or in the case of an
Eligible Tenant that has sought a furloughed payment and will be compensating
the landlord with interest in addition to rent due and is not subject to any

 

2

--------------------------------------------------------------------------------


 

then continuing bankruptcy proceeding or other proceeding or condition of the
types described in Sections 10.1.(e) and 10.1.(f), owing in excess of one year)
as of the end of such fiscal quarter, or (ii) being contested in writing by the
obligor in respect thereof (in which case only such portion being contested
shall be excluded from Total Asset Value); (f) prepaid taxes and operating
expenses as of the end of such fiscal quarter; (g) the book value of all Assets
Under Development; (h) the book value of all other tangible assets (excluding
land or other real property) as of the end of such fiscal quarter; (i) the book
value of all Unencumbered Mortgage Notes; and (j) the Borrower’s Ownership Share
of the preceding items (other than those referred to in clause (c)) of any
Unconsolidated Affiliate of the Borrower.

 

“Unconsolidated Affiliate” means, with respect to any Person, any other Person
in whom such Person holds an Investment, which Investment is accounted for in
the financial statements of such Person on an equity basis of accounting and
whose financial results would not be consolidated under GAAP with the financial
results of such Person on the consolidated financial statements of such Person. 
Notwithstanding the foregoing, SIR shall not be considered to be an
Unconsolidated Affiliate of the Borrower or any of its Subsidiaries.

 

“Unencumbered Asset Value” means, at any given time, the sum of: (a)(i) Net
Operating Income from all Unencumbered Assets for the fiscal quarter most
recently ending times (ii) 4 divided by (iii) the Capitalization Rate; (b) the
value of the Equity Interests in SIR owned by the Borrower, such value
determined at the lower of cost or Fair Market Value, so long as such Equity
Interests are not subject to any Liens (other than Permitted Liens of the types
described in clauses (a) through (c) or (e) through (i) of the definition
thereof) or to any Negative Pledge (other than a Negative Pledge permitted under
clause (iii) of Section 9.2.(b)); and (c) unrestricted cash and Cash Equivalents
of the Borrower so long as such cash and Cash Equivalents are not subject to any
Liens (other than Permitted Liens of the types described in clauses (a) through
(c) or (e) through (i) of the definition thereof) or to any Negative Pledge
(other than a Negative Pledge permitted under clause (iii) of Section 9.2.(b)). 
To the extent that Equity Interests of SIR owned by the Borrower would in the
aggregate account for more than (i) 25.0% of Unencumbered Asset Value at any
time prior to the SIR Investment Period End Date, (ii) 20.0% at any time during
the period commencing on the SIR Investment Period End Date and ending on the
date 18 months after the Second Amendment Effective Date or (iii) 15.0% at any
time thereafter, such excess shall be excluded.  To the extent that Properties
leased by the Borrower or a Guarantor pursuant to a ground lease would, in the
aggregate, account for more than 5.0% of Unencumbered Asset Value, such excess
shall be excluded.  With respect to any Unencumbered Asset acquired during such
fiscal quarter, Net Operating Income attributable to such Unencumbered Asset
shall be included in the calculation of Unencumbered Asset Value on a pro forma
basis reasonably acceptable to Administrative Agent.

 

“Unencumbered Net Operating Income” or “Unencumbered NOI” means the sum of
(a) Net Operating Income from all Unencumbered Assets for the fiscal quarter
most recently ending and (b) cash dividends received by the Borrower or any of
its Subsidiaries from SIR during the fiscal quarter most recently ending.  When
determining Unencumbered Net Operating Income: (a) Net Operating Income
attributable to an Unencumbered Asset disposed of during such fiscal quarter
shall be excluded; (b) to the

 

3

--------------------------------------------------------------------------------


 

extent Unencumbered NOI attributable to Canadian Properties would exceed 10% of
total Unencumbered NOI, such excess shall be excluded; (c) to the extent
Unencumbered NOI attributable to Non-Government Properties would exceed 15% of
total Unencumbered NOI, such excess shall be excluded; and (d) to the extent
Unencumbered NOI attributable to United States Territory Properties would exceed
5% of total Unencumbered NOI, such excess shall be excluded.

 

(c)           The Term Loan Agreement is amended by restating
Section 9.1.(a) thereof in its entirety as follows:

 

(a)           Leverage Ratio.  The Borrower shall not permit the ratio of
(i) Total Indebtedness to (ii) Total Asset Value to exceed (x) 0.65 to 1.00 at
any time before the SIR Investment Period End Date or (y) 0.60 to 1.00 on or at
any time thereafter.

 

(d)           The Term Loan Agreement is amended by restating
Section 9.1.(d) thereof in its entirety as follows:

 

(d)           Unencumbered Leverage Ratio.  The Borrower shall not permit the
ratio of (i) Unsecured Indebtedness to (ii) Unencumbered Asset Value to exceed
(x) 0.65 to 1.00 at any time before the SIR Investment Period End Date or
(y) 0.60 to 1.00 on or at any time thereafter.

 

(e)           The Credit Agreement is amended by restating
Section 9.1(h)(i) thereof in its entirety as follows:

 

(i)            Investments in Unconsolidated Affiliates and other Persons that
are not Subsidiaries (other than SIR), such that the aggregate value of such
Investments (determined in a manner consistent with the definition of Total
Asset Value or, if not contemplated under the definition of Total Asset Value,
as determined in accordance with GAAP) exceeds 10.0% of Total Asset Value at any
time;

 

(f)            The Credit Agreement is amended by restating Section 9.2.(b) in
its entirety as follows:

 

(b)           The Borrower shall not, and shall not permit any other Loan Party
or any other Subsidiary (other than an Excluded Subsidiary) to, enter into,
assume or otherwise be bound by any Negative Pledge except for a Negative Pledge
contained in (i) an agreement (x) evidencing Indebtedness which (A) the
Borrower, such Loan Party or such Subsidiary may create, incur, assume, or
permit or suffer to exist without violation of this Agreement and (B)  is
secured by a Lien permitted to exist under the Loan Documents, and (y) which
prohibits the creation of any other Lien on only the property securing such
Indebtedness as of the date such agreement was entered into; (ii) an agreement
relating to the sale of a Subsidiary or assets pending such sale, provided that
in any such case the Negative Pledge applies only to the Subsidiary or the
assets that are the subject of such sale, or (iii) a Negative Pledge contained
in any agreement that evidences unsecured Indebtedness which contains
restrictions on encumbering assets that are substantially similar to those
restrictions contained in the Loan Documents.

 

(g)           The Credit Agreement is amended by restating the first sentence of
Section 9.3. in its entirety as follows:

 

4

--------------------------------------------------------------------------------


 

The Borrower shall not, and shall not permit any other Loan Party or any other
Subsidiary (other than an Excluded Subsidiary) to, create or otherwise cause or
suffer to exist or become effective any consensual encumbrance or restriction of
any kind on the ability of any Subsidiary (other than an Excluded Subsidiary)
to: (a) pay dividends or make any other distribution on any of such Subsidiary’s
capital stock or other equity interests owned by the Borrower or any Subsidiary;
(b) pay any Indebtedness owed to the Borrower or any Subsidiary; (c) make loans
or advances to the Borrower or any Subsidiary; or (d) transfer any of its
property or assets to the Borrower or any Subsidiary; other than (i) with
respect to clauses (a) through (d) those encumbrances or restrictions contained
in any Loan Document other than (i) with respect to clauses (a) through
(d) those encumbrances or restrictions contained in any Loan Document or in any
other agreement (A) evidencing Unsecured Indebtedness that the Borrower, any
other Loan Party any other Subsidiary may create, incur, assume or permit or
suffer to exist under this Agreement and (B) containing encumbrances and
restrictions imposed in connection with such Unsecured Indebtedness that are
either substantially similar to, or less restrictive than, the encumbrances and
restrictions set forth in Section 9.1.(i) and Section 9.4. of this Agreement and
Section 13 of the Guaranty, or, (ii) with respect to clause (d), customary
provisions restricting assignment of any agreement entered into by the Borrower,
any other Loan Party or any Subsidiary in the ordinary course of business.

 

Section 2.  Conditions Precedent.  The effectiveness of this Amendment is
subject to receipt by the Administrative Agent of each of the following, each in
form and substance satisfactory to the Administrative Agent:

 

(a)           a counterpart of this Amendment duly executed by the Borrower, the
Administrative Agent and Lenders holding at least 66 2/3% of the principal
amount of the aggregate outstanding Loans;

 

(b)           an Acknowledgement substantially in the form of Exhibit A attached
hereto, executed by each Guarantor;

 

(c)           receipt by the Administrative Agent of (i) the fees payable under
that certain Fee Letter, dated June 17, 2014, among the Borrower, Wells Fargo
Securities, LLC, and the Administrative Agent, and (ii) evidence that all other
fees, expenses and reimbursement amounts due and payable to the Administrative
Agent, including without limitation, the fees and expenses of counsel to the
Administrative Agent, have been paid;

 

(d)           evidence that the Borrower has acquired from CommonWealth REIT all
or a material portion of the outstanding Equity Interests in Select Income REIT
owned by CommonWealth REIT immediately prior to such acquisition; and

 

(e)           such other documents, instruments and agreements as the
Administrative Agent may reasonably request.

 

Section 3.  Representations.  The Borrower represents and warrants to the
Administrative Agent and the Lenders that:

 

(a)           Authorization.  The Borrower has the right and power, and has
taken all necessary action to authorize it, to execute and deliver this
Amendment and to perform its obligations hereunder and under the Term Loan
Agreement, as amended by this Amendment, in accordance with their respective
terms.  This Amendment has been duly executed and delivered by a duly authorized
officer of the Borrower and

 

5

--------------------------------------------------------------------------------


 

each of this Amendment and the Term Loan Agreement, as amended by this
Amendment, is a legal, valid and binding obligation of the Borrower enforceable
against the Borrower in accordance with its respective terms except as (i) the
enforceability thereof may be limited by bankruptcy, insolvency or similar laws
affecting creditors rights generally and (ii) the availability of equitable
remedies may be limited by equitable principles of general applicability.

 

(b)           Compliance with Laws, etc.  The execution and delivery by the
Borrower of this Amendment and the performance by the Borrower of this Amendment
and the Term Loan Agreement, as amended by this Amendment, in accordance with
their respective terms, do not and will not, by the passage of time, the giving
of notice or otherwise:  (i) require any Governmental Approval or violate any
Applicable Law (including Environmental Laws) relating to the Borrower or any
other Loan Party; (ii) conflict with, result in a breach of or constitute a
default under the organizational documents of Borrower or any other Loan Party,
or any indenture, agreement or other instrument to which the Borrower or any
other Loan Party is a party or by which it or any of its properties may be
bound; or (iii) result in or require the creation or imposition of any Lien upon
or with respect to any property now owned or hereafter acquired by the Borrower
or any other Loan Party.

 

(c)           No Default.  No Default or Event of Default has occurred and is
continuing as of the date hereof or will exist immediately after giving effect
to this Amendment.

 

Section 4.  Reaffirmation of Representations by Borrower.  The Borrower hereby
repeats and reaffirms all representations and warranties made by the Borrower
and the other Loan Parties to the Administrative Agent and the Lenders in the
Term Loan Agreement and the other Loan Documents on and as of the date hereof
with the same force and effect as if such representations and warranties were
set forth in this Amendment in full.

 

Section 5.  Certain References.  Each reference to the Term Loan Agreement in
any of the Loan Documents shall be deemed to be a reference to the Term Loan
Agreement as amended by this Amendment.

 

Section 6.  Expenses.  The Borrower shall reimburse the Administrative Agent
upon demand for all costs and expenses (including attorneys’ fees) incurred by
the Administrative Agent in connection with the preparation, negotiation and
execution of this Amendment and the other agreements and documents executed and
delivered in connection herewith.

 

Section 7.  Benefits.  This Amendment shall be binding upon and shall inure to
the benefit of the parties hereto and their respective successors and assigns.

 

Section 8.  GOVERNING LAW.  THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS
EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE.

 

Section 9.  Effect.  Except as expressly herein amended, the terms and
conditions of the Term Loan Agreement and the other Loan Documents remain in
full force and effect.  The amendments contained herein shall be deemed to have
prospective application only from the date as of which this Amendment is dated,
unless otherwise specifically stated herein.

 

6

--------------------------------------------------------------------------------


 

Section 10.  Counterparts.  This Amendment may be executed in any number of
counterparts, each of which shall be deemed to be an original and shall be
binding upon all parties, their successors and assigns.

 

Section 11.  Definitions.  All capitalized terms not otherwise defined herein
are used herein with the respective definitions given them in the Term Loan
Agreement.

 

[Signatures on Next Page]

 

7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Second Amendment to Term
Loan Agreement to be executed as of the date first above written.

 

 

 

GOVERNMENT PROPERTIES INCOME TRUST

 

 

 

 

 

By:

/s/ Mark L. Kleifges

 

 

Name:

Mark L. Kleifges

 

 

Title:

Treasurer and Chief Financial Officer

 

[Signatures Continued on Next Page]

 

--------------------------------------------------------------------------------


 

[Signature Page to Second Amendment to Term Loan Agreement

for Government Properties Income Trust]

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent and as a Lender

 

 

 

 

 

By:

/s/ D. Bryan Gregory

 

 

Name:

D. Bryan Gregory

 

 

Title:

Director

 

[Signatures Continued on Next Page]

 

--------------------------------------------------------------------------------


 

[Signature Page to Second Amendment to Term Loan Agreement

for Government Properties Income Trust]

 

 

 

CITIBANK, N.A., as a Lender

 

 

 

 

 

By:

/s/ John C. Rowland

 

 

Name:

John C. Rowland

 

 

Title:

Vice President

 

[Signatures Continued on Next Page]

 

--------------------------------------------------------------------------------


 

[Signature Page to Second Amendment to Term Loan Agreement

for Government Properties Income Trust]

 

 

 

COMPASS BANK, as a Lender

 

 

 

 

 

By:

/s/ S. Kent Gorman

 

 

Name:

S. Kent Gorman

 

 

Title:

Senior Vice President

 

[Signatures Continued on Next Page]

 

--------------------------------------------------------------------------------


 

[Signature Page to Second Amendment to Term Loan Agreement

for Government Properties Income Trust]

 

 

 

ROYAL BANK OF CANADA, as a Lender

 

 

 

 

 

By:

/s/ Dan LePage

 

 

Name:

Dan LePage

 

 

Title:

Authorized Signatory

 

[Signatures Continued on Next Page]

 

--------------------------------------------------------------------------------


 

[Signature Page to Second Amendment to Term Loan Agreement

for Government Properties Income Trust]

 

 

 

CITIZENS BANK N.A., as a Lender

 

 

 

 

 

By:

/s/ Craig Aframe

 

 

Name:

Craig Aframe

 

 

Title:

V.P.

 

[Signatures Continued on Next Page]

 

--------------------------------------------------------------------------------


 

[Signature Page to Second Amendment to Term Loan Agreement

for Government Properties Income Trust]

 

 

 

CAPITAL ONE, NATIONAL ASSOCIATION, as a Lender

 

 

 

 

 

By:

/s/ Frederick H. Denecke

 

 

Name:

Frederick H. Denecke

 

 

Title:

Senior Vice President

 

[Signatures Continued on Next Page]

 

--------------------------------------------------------------------------------


 

[Signature Page to Second Amendment to Term Loan Agreement

for Government Properties Income Trust]

 

 

 

UNION BANK, N.A., as a Lender

 

 

 

 

 

By:

/s/ Charles Stewart

 

 

Name:

Charles Stewart

 

 

Title:

Director

 

[Signatures Continued on Next Page]

 

--------------------------------------------------------------------------------


 

[Signature Page to Second Amendment to Term Loan Agreement

for Government Properties Income Trust]

 

 

 

COMERICA BANK, as a Lender

 

 

 

 

 

By:

/s/ Casey L. Stevenson

 

 

Name:

Casey L. Stevenson

 

 

Title:

Vice President

 

[Signatures Continued on Next Page]

 

--------------------------------------------------------------------------------


 

[Signature Page to Second Amendment to Term Loan Agreement

for Government Properties Income Trust]

 

 

 

FIRST COMMERCIAL BANK, NEW YORK BRANCH, as a Lender

 

 

 

 

 

By:

/s/ Jason Lee

 

 

Name:

Jason Lee

 

 

Title:

S.V.P. & General Manager

 

[Signatures Continued on Next Page]

 

--------------------------------------------------------------------------------


 

[Signature Page to Second Amendment to Term Loan Agreement

for Government Properties Income Trust]

 

 

 

FIRST HAWAIIAN BANK, as a Lender

 

 

 

 

 

By:

/s/ Derek Chang

 

 

Name:

Derek Chang

 

 

Title:

Vice President

 

[Signatures Continued on Next Page]

 

--------------------------------------------------------------------------------


 

[Signature Page to Second Amendment to Term Loan Agreement

for Government Properties Income Trust]

 

 

 

CHANG HWA COMMERCIAL BANK, LTD., NEW YORK BRANCH, as a Lender

 

 

 

 

 

By:

/s/ Eric Y.S. Tsai

 

 

Name:

Eric Y.S. Tsai

 

 

Title:

VP & GM

 

[Signatures Continued on Next Page]

 

--------------------------------------------------------------------------------


 

[Signature Page to Second Amendment to Term Loan Agreement

for Government Properties Income Trust]

 

 

 

E.SUN COMMERCIAL BANK, LTD., LOS ANGELES BRANCH, as a Lender

 

 

 

 

 

By:

/s/ Edward Chen

 

 

Name:

Edward Chen

 

 

Title:

General Manager & SVP

 

[Signatures Continued on Next Page]

 

--------------------------------------------------------------------------------


 

[Signature Page to Second Amendment to Term Loan Agreement

for Government Properties Income Trust]

 

 

 

MEGA INTERNATIONAL COMMERCIAL BANK CO., LTD. NEW YORK BRANCH, as a Lender

 

 

 

 

 

By:

/s/ Angela Chen

 

 

Name:

Angela Chen

 

 

Title:

VP & DGM

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

FORM OF GUARANTOR ACKNOWLEDGEMENT

 

THIS GUARANTOR ACKNOWLEDGEMENT dated as of July 9, 2014 (this “Acknowledgement”)
executed by each of the undersigned (the “Guarantors”) in favor of WELLS FARGO
BANK, NATIONAL ASSOCIATION, as Administrative Agent (the “Administrative Agent”)
and each “Lender” a party to the Term Loan Agreement referred to below (the
“Lenders”).

 

WHEREAS, Government Properties Income Trust, a real estate investment trust
organized under the laws of the State of Maryland (the “Borrower”), the Lenders,
the Administrative Agent and certain other parties have entered into that
certain Term Loan Agreement dated as of January 12, 2012 (as amended, restated,
supplemented or otherwise modified from time to time, the “Term Loan
Agreement”);

 

WHEREAS, each of the Guarantors is a party to that certain Guaranty dated as of
January 12, 2012 (as amended, restated, supplemented or otherwise modified from
time to time, the “Guaranty”) pursuant to which they guarantied, among other
things, the Borrower’s obligations under the Term Loan Agreement on the terms
and conditions contained in the Guaranty;

 

WHEREAS, the Borrower, the Administrative Agent and the Lenders are to enter
into a Second Amendment to Term Loan Agreement dated as of the date hereof (the
“Amendment”), to amend the terms of the Term Loan Agreement on the terms and
conditions contained therein; and

 

WHEREAS, it is a condition precedent to the effectiveness of the Amendment that
the Guarantors execute and deliver this Acknowledgement.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, the parties hereto agree
as follows:

 

Section 1.  Reaffirmation.  Each Guarantor hereby reaffirms its continuing
obligations to the Administrative Agent and the Lenders under the Guaranty and
agrees that the transactions contemplated by the Amendment shall not in any way
affect the validity and enforceability of the Guaranty, or reduce, impair or
discharge the obligations of such Guarantor thereunder.

 

Section 2.  Governing Law.  THIS ACKNOWLEDGEMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO
CONTRACTS EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE.

 

Section 3.  Counterparts.  This Acknowledgement may be executed in any number of
counterparts, each of which shall be deemed to be an original and shall be
binding upon all parties, their successors and assigns.

 

[Signatures on Next Page]

 

A-1

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each Guarantor has duly executed and delivered this
Guarantor Acknowledgement as of the date and year first written above.

 

 

 

GOV LAKEWOOD PROPERTIES TRUST

 

GOV GRAND OAK PROPERTIES TRUST

 

GOVERNMENT PROPERTIES INCOME TRUST LLC

 

GPT PROPERTIES TRUST

 

GPT PROPERTIES LLC

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

GPT REALTY TRUST

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

A-2

--------------------------------------------------------------------------------